EXHIBIT 10.02

 



FIRST AMENDMENT TO WORKERS’ COMPENSATION RECEIVABLES FUNDING, ASSIGNMENT AND
SECURITY AGREEMENT (CA)

 

THIS FIRST AMENDMENT (this “Amendment”) to the Workers’ Compensation Receivables
Funding, Assignment and Security Agreement (CA), dated June 27, 2013 (the
“Agreement”), by and between CAMBRIDGE MEDICAL FUNDING GROUP LLC a Delaware
limited liability company (together with its successors and permitted assigns,
“CMFG”), and TARGETED MEDICAL PHARMA, INC., a Delaware corporation (together
with its successors and permitted assigns, “TMP”), is made and entered into this
September 30, 2013.

 

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, CMFG and TMP (each of which may be individually referred to
herein as a “Party” or, collectively, as “the Parties” and/or “Parties”), hereby
agree as follows:

 

         1.         Amendments to Agreement. The Parties hereby agree that the
Agreement shall be amended as follows:          

 

         (a)         Section 1.1 of the Agreement (Definitions) is hereby
amended and restated in its entirety to read as follows:

 

“1.1         “Funded Receivables” means those accounts, accounts receivable
and/or claims now existing or hereafter arising with dates of service between
the year 2007 and December 31, 2012, which have already been generated by TMP
through treatment to WC patients in accordance with California law, and are
listed on Exhibit A attached hereto and incorporated herein by reference. TMP
has represented that the underlying claim(s) that relate to these accounts
receivable have not been previously paid by any insurance carrier or The State
Fund and that the available claims benefits under any relevant policy have not
been exhausted, and/or have not been closed. An associated assignment of
benefits has been provided to TMP for each such receivable.”

 

         (b)         Section 1 of the Agreement (Definitions) is hereby amended
by adding the following as new sections:

 

“1.6         “Non-Workers’ Compensation Receivable(s)” means any and all
accounts and accounts receivable of, or generated or created by, TMP, whether
now existing or hereafter created or arising, which are not Funded Receivables.”

 

“1.7         “TMP Obligations” means any and all obligations, whether now
existing or hereafter arising, of TMP under this Agreement, including, without
limitation, (i) TMP’s obligation to remit the proceeds of Funded Receivables to
CMFG pursuant to this Agreement, and (ii) TMP’s Obligation to make all Monthly
Shortfall Payments to CMFG as and when the same shall be due.”

 



 

 

 

         (c)         Section 2.1 of the Agreement (Funding Amount) is hereby
amended and restated in its entirety to read as follows:

 

“2.1         Funding Amount. In consideration for assignment of TMP’s rights in
such Funded Receivables and the proceeds thereof now existing or hereafter
arising to CMFG as provided in this Agreement, CMFG shall fund to TMP a sum of
$3,280,000 (the “Funding Amount”). CMFG shall provide TMP with funding of
$750,000 on or prior to June 30, 2013 with the balance of $2,530,000 to follow
thereafter to TMP by September 30, 2013. A Closing Fee equal to 3% of the
Funding Amount shall be deducted from the proceeds of the Funding Amount and
retained by CMFG.”

 

         (d)         Section 2.2 of the Agreement (Escrow) and all references to
the Escrow Amount or any escrow in the Agreement are hereby deleted in its
entirety. The following shall be inserted in lieu of Section 2.2: “RESERVED.”

 

         (e)         Section 2.5 of the Agreement (Transfer of Rights in Funded
Receivables) is hereby amended and restated in its entirety to read as follows:

 

“2.5         Transfer of Rights in Funded Receivables. Other than the payments
set forth in Section 2.6 of this Agreement, TMP acknowledges and agrees that,
any and all legal and equitable right, title and interest TMP may have had, has
or will at any time have in the Funded Receivables are hereby forever
transferred and assigned to CMFG (to the extent permitted by applicable law).
TMP will not retain any right whatsoever to recover any payments from insurers,
or from the proceeds of any settlement or judgment recovered by, or behalf of WC
patients by their attorneys or otherwise arising out of, in connection with, or
related to Funded Receivables, other than as set forth herein. TMP agrees to
immediately remit any such payment it may receive relating to the Funded
Receivables and proceeds thereof to CMFG and to provide unlimited access to
accounting, reporting and database systems related to the Funded Receivables and
proceeds thereof. CMFG’s interest in the Funded Receivables (and the proceeds
thereof) and all TMP Obligations shall be secured by a first priority lien on
and perfected security interest in all Funded Receivables, to the extent
permitted by applicable law, and the proceeds of all Funded Receivables (which
the parties herein agree that their estimated face value is forty-two million
dollars ($42,000,000)), and by a first priority lien on and perfected security
interest in all Non-Workers’ Compensation Receivables, to the extent permitted
by applicable law, and the proceeds thereof, as more specifically set forth
hereinafter. The lien on the Non-Workers’ Compensation Receivables shall be
released upon CMFG’s receipt of $3,761,000.00 from collections of Funded
Receivables. At all times up until CMFG has received $3,761,000.00 from
collections of Funded Receivables, TMP represents, warrants and agrees that it
shall maintain a reserve of Non-Workers’ Compensation Receivables with a face
value of not less than twenty million dollar ($20,000,000.00) to secure the TMP
Obligations. Upon the request from time to time of CMFG, TMP will deliver
evidence to CMFG that it has so maintained such reserves of Non-Workers
Compensation Receivables.

 



2

 

 

A.         Collections and Monthly Division of Collections on Funded
Receivables. 100% of collections from Funded Receivables received by TMP
(whether payable to CMFG or TMP) shall be wired to CMFG, as servicer, on the
15th and 30th day of each month, to Account No. 759672099 maintained with
Citibank, N.A. (ABA# 021272655) (the “Servicing Account”). Collections of Funded
Receivables deposited into the Servicing Account shall be applied by CMFG, as
servicer, as follows:

 

First, to CMFG, in respect of the Servicing Fee in an amount equal to 5.0% of
the aggregate amount of such collections (which Servicing Fee shall be payable
monthly);

 

Second, to CMFG, in respect of any unpaid Monthly Shortfall Payments (as defined
below), CMFG Reimbursable Expenses and CMFG enforcement expenses (as detailed in
Paragraph 3.1 xxiii);

 

Third, until such time as CMFG shall have been paid an aggregate amount of
$3,280,000 from collections of Funded Receivables (for the avoidance of doubt,
excluding any Servicing Fees, Reimbursable Expenses, and servicing expenses paid
to CMFG), to CMFG, in the amount of up to $175,000 per month in respect of
collections related to Funded Receivables (the “CMFG Monthly Amount”). To the
extent that the CMFG Monthly Amount paid to CMFG pursuant to this clause Third
is less than $175,000 in any month, TMP shall pay to CMFG the aggregate amount
of such shortfall (each such payment, a “Monthly Shortfall Payment”), within
five (5) business days after the end of such month;

 

Fourth, until such time as CMFG shall have been paid an aggregate amount of
$3,280,000 from collections of Funded Receivables (for the avoidance of doubt,
excluding any Servicing Fees, Reimbursable Expenses, and servicing expenses paid
to CMFG), to TMP, in the amount of up to $125,000 per month in respect of
collections related to Funded Receivables (the “TMP Monthly Amount”);

 



3

 

 

Fifth, until such time as CMFG shall have been paid an aggregate amount of
$3,280,000 from collections of Funded Receivables (for the avoidance of doubt,
excluding any Servicing Fees, Reimbursable Expenses, and servicing expenses paid
to CMFG), 50% to CMFG and 50% to TMP; and

 

Sixth, from and after such time as CMFG shall have been paid an aggregate amount
of $3,280,000 from collections of Funded Receivables (for the avoidance of
doubt, excluding any Servicing Fees, Reimbursable Expenses, and servicing
expenses paid to CMFG), 45% to CMFG and 55% to TMP.”

 



Any amounts payable to TMP under this Agreement as provided above shall be
transferred from the Servicing Account by CMFG, as servicer, on a monthly basis
no later than the 5th business day of the month following receipt, to an account
designated by TMP. Any amounts payable to CMFG under this Agreement as provided
above shall be transferred from the Servicing Account by CMFG, as servicer, on a
monthly basis no later than the 5th business day of the month following receipt,
to an account designated by CMFG.

 



         (f)         Section 2.6 of the Agreement (Collections and Closing Fee)
is hereby amended and restated in its entirety to read as follows:

 



“2.6         Payment of Closing Fee and Collections. TMP shall pay to CMFG the
Closing Fee at the time of payment of the Funding Amount. In accordance with the
waterfall set forth in Section 2.5 A. above, CMFG shall be entitled to collect,
with respect to each Funded Receivable: (i) the Servicing Fee; and (ii) the
aggregate amount owed on such Funded Receivable. All collections related to the
Funded Receivables shall be applied as set forth in Section 2.5 A. above.”

 

         (g)         Section 5 of the Agreement (Security Interest) is hereby
amended and restated in its entirety to read as follows:

 

“5.         SECURITY INTEREST.

         

         To secure the due payment and performance of the TMP Obligations, TMP
hereby grants to CMFG a continuing first priority lien on and security interest
in all of its right, title, and interest in and to the following property,
whether now existing or hereafter arising: (a) to the extent permitted by
applicable law, any and all Funded Receivables; (b) any and all proceeds of and
amounts and other property received or receivable in respect of Funded
Receivables, in whatever form, including, without limitation, all cash, money,
instruments, collections, and other amounts arising out of or in connection with
any Funded Receivables, any deposit accounts into which any such proceeds and
amounts are deposited, and all proceeds of the forgoing; (c) to the extent
permitted by applicable law, any and all Non-Workers’ Compensation Receivables;
and (d) any and all proceeds of and amounts and other property received or
receivable in respect of Non-Workers’ Compensation Receivables, in whatever
form, including, without limitation, all cash, money, instruments, collections,
and other amounts arising out of or in connection with any Non-Workers’
Compensation Receivables, any deposit accounts into which any such proceeds and
amounts are deposited, and all proceeds of the forgoing. CMFG’s lien on and
security interest in the Non-Workers’ Compensation Receivables shall be released
upon payment to CMFG of $3,761,000.00 in good funds from collections of Funded
Receivables. At all times up until CMFG has been paid $3,761,000.00 in good
funds from collections of Funded Receivables, TMP shall maintain a reserve of
Non-Workers’ Compensation Receivables in an amount of not less than Twenty
Million Dollar ($20,000,000.00) to secure the TMP Obligations.”

 



4

 

 

         (h)         Section 6.2 of the Agreement (No Other Lien) is hereby
amended and restated in its entirety to read as follows:

 

“6.2         No Other Lien. TMP further promises, covenants and agrees that it
has not, and shall not grant or otherwise permit, cause or suffer the existence
of any other security interest, pledge, lien or encumbrance in favor of another
party (other than CMFG) on, or transfer any interest in (other than to CMFG),
any of the following assets of TMP: any of the Funded Receivables assigned by
TMP to CMFG, any of the Non-Workers’ Compensation Receivables, any proceeds of
any of the foregoing, any cash, any money, any deposit account, and any other
asset upon which CMFG has been granted a lien; provided, however, that this
Section 6.2 shall not apply to any of the Non-Workers’ Compensation Receivables
beginning at such time as CMFG has been paid $3,761,000.00 in good funds from
collections of Funded Receivables.”

 

         (i)         Exhibit A of the Agreement is hereby amended and restated
in its entirety and replaced with Exhibit A attached hereto.

 

         2.         Consent to Assignment. TMP hereby consents, for all purposes
under the Agreement, to the Assignment and Assumption Agreement which is
expected to be executed on or about the date hereof between CMFG and Raven
Asset-Based Opportunity Fund I LP (“Raven”) or any subsidiary or affiliate of
Raven. Following the effectiveness of any such Assignment and Assumption
Agreement, TMP agrees, upon request, to execute and deliver a power of attorney
in the form attached hereto as Exhibit B. Notwithstanding any provision of the
Agreement to the contrary, TMP may not assign any of its obligations under the
Agreement without the prior written consent of CMFG.          

 



5

 

 

         3.         Effect of Amendment. Except as set forth in this Amendment,
all terms of the Agreement shall be and remain in full force and effect and
shall constitute the legal, valid, binding and enforceable obligations of the
Parties.

 

         4.         Governing Law. This Amendment is executed and intended to be
performed in the State of California, and the laws of that state, as well as the
United States, shall govern its interpretation, enforcement and effect.

 

         5.         Counterparts. This Amendment may be executed in any number
of separate counterparts, each of which shall be deemed an original and all of
which, taken together, shall be deemed to constitute one and the same
instrument. Delivery of an executed counterpart of this Amendment by electronic
transmission shall be as effective as delivery of a manually executed
counterpart hereof.

 

         6.         Binding Nature. This Amendment shall be binding upon and
inure to the benefit of the parties hereto, their respective successors and
permitted assigns.

 

         7.         Entire Understanding. This Amendment sets forth the entire
understanding of the parties with respect to the matters set forth herein, and
shall supersede any prior negotiations or agreements, whether written or oral,
with respect thereto.

 

[Signature Page Follows]

 



6

 

 

IN WITNESS WEREOF, the parties have executed this Amendment as of the day and
year first above written. 

 



Witnessed and/or Attested to by:   TARGETED MEDICAL PHARMA, INC.      
___________________________________   ___________________________________    
By:  David Silver, MD     Title:                   CAMBRIDGE MEDICAL FUNDING
GROUP LLC       ___________________________________  
___________________________________     By:  Cy E. Hammond     Chief Financial
Officer and Vice President of Operations



 



 

 

 

Exhibit A

 

List of Accounts

 

Attached

 



 

 

 

Exhibit B

 

LIMITED IRREVOCABLE POWER OF ATTORNEY

 

         TARGETED MEDICAL PHARMA, INC., a Delaware corporation (“TMP”), located
at 2980 Beverly Glen Circle, Suite 301, Los Angeles, CA 90077, together with its
successors and/or assigns pursuant to the terms of that certain Workers’
Compensation Receivables Funding, Assignment and Security Agreement (CA), dated
June 27, 2013, by and between Raven Asset-Based Opportunity Fund I LP (“Raven”),
as assignee of Cambridge Medical Funding Group, LLC, and TMP, as amended by that
certain First Amendment, dated as of September 30, 2013 (as amended, the
“Agreement”), does hereby irrevocably constitute and appoint Raven as its true
and lawful attorney for it, and in its name, place and stead, only for the
following purposes contemplated and authorized:

 

A.          To execute or endorse in the name of TMP or other names through
which it does business: (i) any financing statement under the Uniform Commercial
Code (“UCC”), or other document required in order to perfect and/or record the
security interests intended to be granted to Raven under the Agreement, (ii) any
other document or instrument required in connection with the negotiation for its
own account, or for the deposit to its own account of payments made to TMP;

 

B.          To receive and endorse any and all checks payable to TMP which
represent payments of the accounts receivable referred to in the Agreement, and

 

C.          With full power of substitution and revocation, to ask for, collect,
demand and receive; to prosecute and sue for, by proceedings or otherwise, in a
court of law or equity; to give acquittance for said money or monies due or to
become due, or any part thereof, and to withdraw any claims, suits or
proceedings pertaining to, or out of the Agreement, or assignments or other
instruments or agreements provided for thereunder.

 

In the event of TMP or Dr. David Silver’s unavailability or failure upon request
to execute any instrument or document which Raven may reasonably require be
executed for the purposes of effectuating the assignments contemplated in the
Agreement, and/or the continuation or perfection of any security interest
identified or provided for under the Agreement, including financing statements,
termination statement, or other UCC forms, or instruments, or any amendments
thereof within one business day of receipt, TMP hereby consents to, and
authorizes Raven, as necessary, to execute such instruments on its behalf.

 

         TMP understands that by virtue of making this Power of Attorney, it no
longer has the exclusive right or authority to take the acts reflected herein,
except as otherwise authorized by Raven.

 

Except upon the express, written consent of Raven, which shall not be
unreasonably withheld, this instrument may not be revoked or changed by TMP
during the term of the Agreement, and for so long thereafter as Raven has failed
to receive in full payments due it under the Agreement for all potential future
proceeds related to the Funded receivables that have been assigned to Raven
under the Agreement.

 



 

 

 

TARGETED MEDICAL PHARMA, INC.

 

__________________________________

By: David Silver, MD

 

CALIFORNIA ALL-PURPOSE ACKNOWLEDGMENT

 

State of California

 

County of ______________

 

On ________________, before me, _______________, notary public personally
appeared _____________________, who proved to me on the basis of satisfactory
evidence to be the person (s) whose name (s) is/are subscribed to the within
instrument and acknowledged to me that he/she/they executed the same in
his/her/their authorized capacity(ies), and that by his/her/their signature(s)
on the instrument the person(s) or the entity upon behalf of which the person(s)
acted, executed the instrument.

 

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

 

WITNESS my hand and official seal.

 

Signature ________________________

      Signature of Notary Public

 

______________________________OPTIONAL________________________________

 

Though the information below is not required by law, it may prove valuable to
persons relying on the document and could prevent fraudulent removal and
reattachment of this to another form to another document.

 

Description of attached Document

 

Title or Type of Document: __________________________________________

 

Document Date: ____________________ Number of Pages: _______________

 

Signer(s) Other than Named Above: ___________________________________

 



 

